Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 1 of 13
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 2 of 13




                                    FILED.
                                    DATED: 3:49 pm, August 06, 2020
                                    U.S. MAGISTRATE JUDGE
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 3 of 13
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 4 of 13
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 5 of 13
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 6 of 13
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 7 of 13
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 8 of 13
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 9 of 13
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 10 of 13
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 11 of 13
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 12 of 13
Case 2:20-mj-00657-DJA Document 1 Filed 08/06/20 Page 13 of 13
